UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 26, 2015 RELIABRAND INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-54300 75-3260541 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 720 Evans Court, Suite 103, Kelowna, BC Canada V1X 6G4 (Address of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code:778-478-9997 (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 8.01 Other Events. On February 26, 2015, Reliabrand Inc. (the “Company”) announced that it has retained ACW Holdings Inc. to provide marketing services for an initial period of one month. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. February 26, 2015 RELIABRAND INC. /s/ Antal Markus Antal Markus, CEO 2
